In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s motion to expedite discovery and respondent’s emergency motion to stay this action,
It is ordered by the court that respondent’s emergency motion to stay this action is granted. This action is hereby stayed pending further order of the court.
It is further ordered that the motion to expedite discovery is denied as moot.
Pfeifer, J., dissents and would deny the motion to stay and the motion to expedite discovery, but would extend the discovery deadline by 30 days.
*1480Lundberg Stratton, J., concurs in the denial of the motion to expedite discovery as moot but would deny the motion to stay, extend the discovery deadline by 30 days, and sua sponte consolidate this cause with 2009-1926, Brookwood Presbyterian Church v. Ohio Dept. of Edn.
O’Donnell, J., dissents and would deny the motion to stay and grant the motion to expedite.